ORIGIN Agere 3 Filed 06/08/21 Pagelof3 PagelD 22

IN THE UNITED STATES DISTRICT Cq
FOR THE NORTHERN DISTRICT OF T]
DALLAS DIVISION

UNITED STATES OF AMERICA NO.

 

_._ U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

YURT |
EXAS

 

JUN - 8 2021

 

 

Vv.

CHRISTOPHER KEMONTA MITCHELL (01)
a.k.a. “Blessings”

CLERK, U.S. DISTRICT COURT
y
Deputy

CALVIN SNOWTON (02) 8-21 CRVZ6Y- Hi

a.k.a. “KO”
DAMONDRANIQUA TINSLEY (03)
a.k.a. “Pookie”

 

INDICTMENT
The Grand Jury charges:

Count One

Conspiracy to Possess with Intent to Distribute a Controlled Substance

(Violation of 21 U.S.C. § 846)

On or about November 22, 2019, and continuing through on or about March 11,

2020, in the Dallas Division of the Northern District of Texas, the defendants,

Christopher Kemonta Mitchell, a.k.a. “Blessings”, Calvin Snowton, a.k.a. “KO”,

and Damondraniqua Tinsley, a.k.a. “Pookie”, did knowingly

and intentionally

combine, conspire, confederate and agree with each other and with other persons known

and unknown to the Grand Jury, to possess with intent to distribute a mixture and

substance containing a detectable amount of heroin, a Schedule

violation of 21 U.S.C. § 841(a)(J).

I controlled substance, in

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Indictment—Page 1

 
Case 3:21-cr-00269-M Document3 Filed 06/08/21 Page2of3 PagelD 23

Forfeiture Notice
(21 U.S.C. § 853(a))

Pursuant to 21 U.S.C. § 853(a), upon conviction for violating 21 U.S.C. § 846, the
defendants, Christopher Kemonta Mitchell, a.k.a. “Blessings”, Calvin Snowton,
a.k.a. “KO”, and Damondraniqua Tinsley, a.k.a. “Pookie”, shall forfeit to the United
States of America any property, real or personal, constituting, or derived from, the
proceeds the defendant obtained, directly or indirectly, as a result of such offense; and
any property, real or personal, used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of the offense.

A TRUE BILL:

NWI —

FOREPERSON

 

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

Assistant United States Attorney
Texas State Bar No. 00795609
1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214.659.8600

Email: Linda.Requenez@usdoj.gov

Indictment—Page 2

 
Case 3:21-cr-00269-M Document3 Filed 06/08/21 Page3of3 PagelD 24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

CHRISTOPHER KEMONTA MITCHELL (01)
CALVIN SNOWTON (02)
DAMONDRANIQUA TINSLEY (03)

 

INDICTMENT
21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance

(Count 1)

21 U.S.C. § 853(a)
Forfeiture Notice

1 Count

 

A true bill rendered

DALLAS FOREPERSON

Filed in open court this OP ay of June, 2021.

 

Warrant to be Issued for all Defendants

    
 

   

UNITED STATES MAGIST E JUDGE
Magistrate Court Number: 3:21-MJ-00479-B
